PER CURIAM.
Because appellant’s notice of appeal was not timely filed, we are required to dismiss this appeal for lack of jurisdiction. However, in light of appellant’s allegation that the copy of the trial court’s order that he initially received was unsigned and undated, and he thus could not determine with any certainty whether an order had in fact been rendered or the date on or after which rendition occurred, the dismissal of this appeal is without prejudice to appellant’s right to seek belated appeal in accordance with the procedures set forth in Florida Rule of Appellate Procedure 9.141(c).
ALLEN, PADOVANO and BROWNING, JJ., concur.